Title: To George Washington from Colonel Stephen Moylan, 24 February 1778
From: Moylan, Stephen
To: Washington, George



Sir
Camp 24th February 1778

agreeable to your Commands, I have with attention perused the proposals for procureing Horses and Sadles for the Cavalry—as you was pleased to desire that I woud give you my Sentiments thereon, I must beg leave to tell you, that I totally disapprove of the measure it is arbitrary and cannot be attended with the Success expected from it—the mode proposd for putting it in execution must counteract its intention—for however facile it may appear in theory, for an officer to go into a district to find out the disaffected who have got horses, I believe when it is put in practice, it will be found impossible to Keep his business a Secret, his attempting to purchass their best horses and Saddles at a reasonable price, will give the alarm, every man will put his horse out of the way or perhaps move him off to the enemy, So that when the time appointed for Seizeing them comes, few or none will be found, the ill consequences of a very arbitrary act will remain and no good effects acrue from it.
if notwithstanding you shoud think proper to put the plan in execution, I will order the officers of my Regiment upon that duty, tho I am very certain that they woud much rather be orderd to charge a Superior number of the enemy, than go upon this disagreeable Service, indeed it is that Sort of duty that in my opinion the Cavalry Shoud be exempt from, they Shoud Conciliate the minds of the inhabitants, not exasperate them as that Corps is more immediatly in their power, than any other, they must be out in Small parties, and depend upon them in a great measure for their Security, it may be Said that those persons from whom, horses are intended to be taken are such, from whom no freindship may be expected, but I apprehend that there is a great

difference between those Tories made So thorough fear, and those who are actuated by resentment, the former will not act against us, the later will.
Why not Sir, call upon each State for a quota of horses, as well as of men, and an officer or any other person appointed who is a proper judge, to receive the horses, a place of Rendevous Shoud be appointed to which the Recruits of men and Horses Shoud repair with the rideing masters of each Regiment, under the Care of experienced officers, in order to exercise and form them for the field, when perfect to be Sent to their respective Regiments, this I think Sir woud be the most effectual and most eligible method of mounting the Cavalry—Submitting it to your Excellencys Consideration I have the honor to remain Sir Your most Humble Sevt

Stephen Moylan

